Title: From George Washington to Robert Dinwiddie, 7 April 1756
From: Washington, George
To: Dinwiddie, Robert



[Winchester, 7 April 1756]
To the Honorable Robert Dinwiddie. Governor of Virginia.Honorable Sir,

I arrived here yesterday and think it advisable to dispatch an

Express (notwithstanding I hear two or three are already sent down) to inform you of the unhappy situation of Affairs on this Quarter. The Enemy have returned in greater numbers; committed several murders not far from Winchester; and even are so daring as to attack our Forts in open day; as your Honor may see by the enclosed Letters and papers. Many of the Inhabitants are in a miserable situation by their losses, and so apprehensive of danger that, I believe, unless a stop is put to the depredations of the Indians; the Blue-Ridge will soon become our Frontier.
I find it impossible to continue on to Fort Cumberland until a Body of men can be raised: in order to do which I have advised with Lord Fairfax and other Officers of the Militia, who have Ordered each Captain to call a private muster, and to read the Exhortation enclosed (for Orders are no longer regarded in this County) in hopes that this expedient may meet with the wished-for success; If it should, I shall, with such men as are ordered from Fort Cumberland to join these, scour the Woods and suspected places, in all the mountains, valleys, &c. on this part of our Frontiers; and doubt not but I shall fall in with the Indians and their more cruel Associates! I hope the present emergency of Affairs, assisted by such good news as the Assembly may by this time have received from England, and the Commissioners, will determine them to take vigorous measures for their own and Country’s Safety; and no longer depend on an uncertain way, of raising men for their own protection. However absurd it may appear, it is nevertheless certain, that five hundred Indians have it more in their power to annoy the Inhabitants, than ten times their number of Regulars. For, besides the advantageous way they have of fighting in the Woods, their cunning and craft are not to be equalled; neither their activity and indefatigable Sufferings: They prowl about like Wolves; and like them, do their mischief by Stealth—They depend upon their dexterity in hunting, and upon the Cattle of the Inhabitants for provisions. For which reason I own, I do not think it unworthy the notice of the Legislature to compel the Inhabitants (if a General War is likely to ensue, and things to continue in this unhappy situation for any time) to live in Townships, working at each others Farms by turn: and to drive their Cattle

into the thick settled parts of the Country. Were this done, they could not be cut off by small parties—and large ones could not subsist without provisions.
It seemed to be the Sentiments of the House of Burgesses when I was down, that a chain of Forts should be erected upon our Frontiers for the defence of the people: This expedient, in my opinion, will never, without an inconceivable number of men, answer their expectations.
I doubt not but your Honor has had a particular account of Major Lewis’s unsuccessful attempt to get to the Shawneese Town—It was an Expedition, from the length of the march, I own, I always had little expectation off; and often expressed my uneasy apprehensions on that head. But since they are returned with the Indians that accompanied them, I think it would be a very happy step to prevail upon the latter to proceed as far as Fort Cumberland. It is in their power to be of infinite use to us; and without Indians, we shall never be able to cope with those cruel Foes to our Country.
I would therefore beg leave to recommend in a very earnest manner, that your Honor would send an Express to them immediately, for this desirable end. I should have done it myself, but was uncertain whether it might prove agreeable or not. I also hope, your Honor will order Major Lewis to secure his Guides; as I understand he attributes all his misfortunes to their misconduct—Such offences as those, should meet with adequate punishment, else we may ever be misled by designing Villains. I am your Honors &c.

G:W.

 
Winchester, April 7th 1756.    
Since writing the above, Mr. Paris, who commanded a Party, as per enclosed list, is returned; who relates that, upon the North-River he fell in with a small body of Indians which he engaged, and after a dispute of half an hour, put them to flight—Monsieur Donville, commander of the party, was killed and scalped, and his Instructions found about him; which I enclose. We had one man killed, and two wounded—Mr Paris sends the Scalp by Jenkins; and I hope, although it is not an Indians, they will meet with an adequate reward, at least, as the Monsieurs is of much more consequence.

The whole party jointly claim the reward; no person pretending solely to assume the merit.
Your Honor may in some measure penetrate into the daring designs of the French by their Instructions; where Orders are given to burn, if possible, our Magazine at Conogochieg, a place that is in the midst of a thick settled Country.
I have Ordered the party there, to be made as strong as time, and our present circumstances will afford, for fear they should attempt to execute the Orders of Dumas. I have also ordered up an Officer and twenty Recruits to assist Joseph Edwards and the people on those waters. The people of this Town are under dreadful apprehensions of an attack; and all the Roads between this and Fort Cumberland, are much infested. As I apprehend you will be obliged to draught men, I hope care will be taken that none are chosen but active, resolute men—men, who are practised to arms, and are marksmen. I also hope, that a good many more will be taken than what are requisite to complete our Numbers to what the Assembly design to establish; as many of those we have got are really, in a manner unfit for Duty; and were received more through necessity than choice; and will very badly bear a re-examination. Another thing I would beg leave to recommend; and that is, that such men as are Draughted, should be only taken for a time: by which means we shall get better men, and which will in all probability stay with us.
